DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Mark A. Williamson on March 10, 2022 over the phone.
The claim 1 has been amended as follows:
1. (Currently Amended) An electric apparatus for controlling movement of a target object, comprising:
a central processing unit (CPU);
an application-specific integrated circuit (ASIC);
a motor configured to move the target object;
a sensor configured to detect the movement of the target object;
a first estimation unit configured to estimate, based on a detection signal output from the sensor, a control quantity for performing first feedback control in a first period;
a second estimation unit configured to estimate, based on the detection signal output from the sensor, a velocity of the target object and an acceleration obtained by time differentiation of the velocity in a second period shorter than the first period;
a first generation unit implemented by the CPU and configured to generate, based on the control quantity estimated by the first estimation unit, a first operation the first feedback control for the target object in [[a]] the first period;
a second generation unit implemented by the ASIC and configured to generate, based on the velocity and the acceleration estimated by the second estimation unit, a second operation quantity for driving the motor in order to perform second feedback control for the target object in [[a]] the second period 
a synthesizing unit implemented by the ASIC and configured to synthesize the first operation quantity and the second operation quantity to generate a third operation quantity for driving the motor; and
a comparison unit implemented by the ASIC and configured to compare the third operation quantity with a maximum value of values that can be taken as the first operation quantity, 
wherein, within a constant movement region of a velocity profile of the target object, [[if]] when the maximum value is not less than the third operation quantity, the motor is controlled using the third operation quantity from the synthesizing unit, and [[if]] when the maximum value is less than the third operation quantity, the motor is controlled using the first operation quantity from the first generation unit.
The claim 31 has been amended as follows:
31.	(Currently Amended) The apparatus according to claim 1, 




The claim 38 has been amended as follows:
38.	(Currently Amended) The apparatus according to claim 1, further comprising:
	a first register to which the value related to the first operation quantity is written; and 
	a second register to which an operation quantity used to control the motor is written. 
The claim 45 has been amended as follows:
45.	(Currently Amended) A control method for an electric apparatus for controlling movement of a target object, the electric apparatus including a central processing unit (CPU), an application-specific integrated circuit (ASIC), and a motor configured to move the target object, the method comprising:
	detecting the movement of the target object;
estimating, based on the detection signal output by the detecting, a control quantity for performing first feedback control in a first period;
	estimating, based on the detection signal output by the detecting, a velocity of the target object and an acceleration obtained by time differentiation of the velocity in a second period shorter than the first period;
	generating, with the ASIC, based on the control quantity estimated in the first estimating, a first operation quantity for driving the motor in order to perform the first feedback control for the target object in [[a]] the first period;
	generating, with the ASIC, based on the velocity and the acceleration estimated in the second estimating, a second operation quantity for driving the motor in order to perform second feedback control for the target object in [[a]] the second period 

	comparing, with the ASIC, the third operation quantity with a maximum value of values that can be taken as the first operation quantity, 
wherein, within a constant movement region of a velocity profile of the target object, [[if]] when the maximum value is not less than the third operation quantity, the motor is controlled using the third operation quantity, and [[if]] when the maximum value is less than the third operation quantity, the motor is controlled using the first operation quantity.
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1, 3-7, 9, 17 and 23-29 has withdrawn with respect to the arguments received on January 18, 2019. 
The Nonstatutory Double Patenting for claims 1, 3-7, 9, 17 and 23-29 has withdrawn with respect to the arguments received on January 18, 2019.
Allowable Subject Matter
Claims 1 and 30-45 are allowed.
The closest prior art, namely, Tanami’619 (US 2015/0314619), Akiyama’958 (US 2003/0178958), Yokozawa’230 (US 2017/0217230) and Morikawa’310 (US 2006/0008310) fails to teach “a first estimation unit configured to estimate, based on a detection signal output from the sensor, a control quantity for performing first feedback control in a first period; a second estimation unit configured to estimate, based on the detection signal output from the sensor, a velocity of the target object and an acceleration obtained by time differentiation of the velocity in a second period shorter than the first period; a first generation unit implemented by the CPU and configured to generate, based on the control quantity estimated by the first estimation unit, a first the first feedback control for the target object in the first period; a second generation unit implemented by the ASIC and configured to generate, based on the velocity and the acceleration estimated by the second estimation unit, a second operation quantity for driving the motor in order to perform second feedback control for the target object in the second period; a synthesizing unit implemented by the ASIC and configured to synthesize the first operation quantity and the second operation quantity to generate a third operation quantity for driving the motor; and a comparison unit implemented by the ASIC and configured to compare the third operation quantity with a maximum value of values that can be taken as the first operation quantity, wherein, within a constant movement region of a velocity profile of the target object, when the maximum value is not less than the third operation quantity, the motor is controlled using the third operation quantity from the synthesizing unit, and when the maximum value is less than the third operation quantity, the motor is controlled using the first operation quantity from the first generation unit” along with all the other limitations as required by independent claim 1.
The closest prior art, namely, Tanami’619 (US 2015/0314619), Akiyama’958 (US 2003/0178958), Yokozawa’230 (US 2017/0217230) and Morikawa’310 (US 2006/0008310) fails to teach “estimating, based on the detection signal output by the detecting, a control quantity for performing first feedback control in a first period; estimating, based on the detection signal output by the detecting, a velocity of the target object and an acceleration obtained by time differentiation of the velocity in a second period shorter than the first period; generating, with the ASIC, based on the control quantity estimated in the first estimating, a first operation quantity for driving the motor the first feedback control for the target object in the first period; generating, with the ASIC, based on the velocity and the acceleration estimated in the second estimating, a second operation quantity for driving the motor in order to perform second feedback control for the target object in the second period; generating, with the ASIC, a third operation quantity for driving the motor by synthesizing the first operation quantity and the second operation quantity; and comparing, with the ASIC, the third operation quantity with a maximum value of values that can be taken as the first operation quantity, wherein, within a constant movement region of a velocity profile of the target object, when the maximum value is not less than the third operation quantity, the motor is controlled using the third operation quantity, and when the maximum value is less than the third operation quantity, the motor is controlled using the first operation quantity” along with all the other limitations as required by independent claim 41.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674